No general rule can be stated that will always determine when the beneficial interest was intended to be conveyed or when a trust was created. The intention must in each case be gathered from the general purpose and scope of the instrument. Perry on Trusts, §§ 82, 151, 158; Cress-well's Adm'r v. Jones, 68 Ala. 420; McCarthy's (Case, 74 Ala. 546, 552; Colton v. Colton,127 U.S. 300, 310, 8 Sup. Ct. 1164, 32 L.Ed. 136.
A trust will usually be created by a provision for the support, maintenance, or education of others, and especially where the direction for such support, maintenance, or education is imposed on an executor or a guardian. Thompson, Wills, § 355. If the person charged with the support, maintenance, or education is given a discretion that is subject to the control of the court if misused, a trust is created. This discretion must be honestly and intelligently exercised; if it is not, a court of equity will compel it. Collister v. Fassitt, 163 N.Y. 281,57 N.E. 490, 79 Am. St. Rep. 586; Costabadie's Case, 6 Hare, 410; Laurence v. Cooke, 104 N.Y. 632, 11 N.E. 144; Colton v. Colton, supra.
On further consideration of the provisions of the will having for their purpose the maintenance and support of testator's two minor children, and their proper education, we are of the opinion that the amounts necessary for such purposes may be ascertained by a court of equity annually or periodically, as may be necessary, and the payment thereof compelled from the body of the testator's estate. It is clear that the testator's intent was that such expenditures, so charged as a trust against the corpus of the estate, should from time to time be ascertained, and paid to the beneficiaries or to their guardian in such reasonable periodic installments as the circumstances of the case might warrant, and that such sums were not intended to be ascertained and paid as "one amount." If the proposed expenditures should be now ascertained and ordered paid in one amount, it is obvious that in the future the same might not prove sufficient to meet the ends designed by the testator. Again, if such provided expenditures should be presently so ascertained and set apart, as "one amount," out of the corpus of the estate, and either or both of such beneficiaries should die, or should decline to receive such benefit under the will, then the body of the estate will have been unnecessarily reduced by the carving therefrom en bloc of said amounts — the amounts presently calculated to be necessary, but thereafter proving to be not required, by the changed circumstances of the case.
It may not be requisite and necessary that the entire estate be kept together for the period for which such charges are provided to be made, but that an ample sum to meet these expenditures can be otherwise marshaled, and retained by the personal representative. This would somewhat depend on the amount, nature, and character of the estate, and on the reasonable necessities of the beneficiaries in the light of the purposes of the will. On this point the decree of the chancellor is reversed, and the cause is remanded for further consideration under the pleading and the proof. In all other respects the decree is affirmed.
Affirmed in part, and in part reversed and remanded.
ANDERSON, C. J., and SAYRE and SOMERVILLE, JJ., concur.